THE THIRTEENTH COURT OF APPEALS

                                   13-17-00531-CV


    Opengate Capital Group, LLC, Opengate Capital Management, LLC and Open
                                 Publishing LLC
                                       v.
                               Sitsa Logistics, Inc.


                                 On Appeal from the
                 County Court at Law No. 8 of Hidalgo County, Texas
                          Trial Cause No. CL-17-2285-H


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

July 11, 2019